                         IN UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY

B.A.,

        Plaintiff,

v.                                               Civil Action No. 5:21-cv-106-DCR

UNITED STATES OF AMERICA;
OFFICER CHRISTOPHER BRIAN GOODWIN;

        Defendants.

                                         ORDER

        A motion for leave to appear pro hac vice as co-counsel for the Plaintiff has been

filed by attorney L. Dante di Trapano. The motion demonstrates that Mr. diTrapano is a

member in good standing of the West Virginia State Bar and that he resides and

regularly practices law in the State of West Virginia. Mr. diTrapano has studied and is

familiar with the Local rules of this District, and the docket confirms that the $125.00

pro hac vice admission fee has been paid. This motion is in compliance with Local Rule

83 and is GRANTED.


        ORDERED on ___________________, 2021.



                                                   United States District Judge
